 SPARTAN EQUIPMENT CO19Spartan Equipment Company, Inc. and InternationalUnion of Operating Engineers; Local 465, AFL-CIO. Cases 11-CA-12452 and 11-RC-5420October 18, 1989DECISION, ORDER, AND,CERTIFICATION OFREPRESENTATIVEBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn March 7, 1989, Administrative Law JudgeRobert A Gntta issued the attached decision TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions andan answering brief to the Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,2and conclusions and to adopt the recommendedOrderIn adopting the judge's conclusion that JoshBnsson was discriminatorily discharged in violationof Section 8(a)(1) and (3), we do not rely on thejudge's finding that the reason the Respondent ad-vanced for Bnsson's discharge (filing a false crimi-nal assault and battery charge against its president)was a pretext Rather we rely on two other ration-ales contained in the judge's decisionFirst, we agree with the judge that the union-re-lated conversation Bnsson had with the Respond-ent's general manager on June 24, 1987,3 "is inex-tricably intertwined in the flow of eventsThus, from the confrontation of June 25 throughthe voluntary dismissal of the assault and batterycharge on July 27, Brisson's actions fall under theprotected mantle of the Act" Stated differently,we find that Brisson's good-faith filing of a crimi-nal charge against the Respondent's president con-stituted protected union activity undertaken to vin-The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the parties2 The Respondent has excepted to some of the judge s credibility find-ings The Board's established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge s recommendation that the Respondent s Objec-tion 1 to the June 1987 representation election be overruled, we find Itunnecessary to pass on his alternative finding that even assuming the tele-phone calls that Josh Brisson and Claiborne Ellis, union business manag-er, made to Carol Foster were within the critical period, this would notbe conduct sufficient to void the election3 All dates are in 1987, unless otherwise stateddicate his Section 7 right to act as union spokes-person at the Respondent's facility free from physi-cal coercion and intimidation See generally Eastexv NLRB, 437 U S 556, 565-566 (1978) (Section 7protects employee attempts to improve workingconditions through resort to administrative and ju-dicial forums), Pete O'Dell & Sons Steel Fabricators,277 NLRB 1358 (1985) (employee's meeting withU S Army Corps to discuss employer's compliancewith Davis-Bacon Act is protected activity whereunion initiated the Corps' investigation), Afro-Urban Transportation, 220 NLRB 1371 (1975) (em-ployee effort to seek the aid of governmental orga-nizations and agencies in order to protect workingconditions is protected activity provided it is un-dertaken without malice or bad faith) Because thefiling of the charge constituted a union-related ac-tivity, it matters not that Bnsson acted alone Car-penters Local 925, 279 NLRB 1051, 1059 fn 40(1986) We do not rely on the judge's finding thatthe Respondent can only rely on the falsity of thecharge if such a determination has been made bythe state criminal system However, under the cir-cumstances here, the Respondent's belief, even ifhonestly held, that the charge was frivolous is nota defense to a discharge based on a course of con-duct that the Act protects See NLRB v Burnup &Sims, 379 U S 21 (1964)Second, assuming arguendo that the filing of thecharge did not constitute protected activity, weagree with the judge that "Bnsson was provokedby [the Respondent] at the June 25 meeting and thefiling of the criminal charge was the result ofthe provocation" We note in this regard that theBoard has long held that an employer cannot pro-voke an employee by its unlawful conduct to apoint where he commits an indiscretion and thenrely on it to discipline the employee Vought Corp,273 NLRB 1290, 1295 fn 31 (1984), enfd 788 F 2d1378 (8th Cir 1986) Here, the judge found that im-mediately prior to the filing of the charge repre-sentatives of the Respondent unlawfully threatenedBnsson with the loss of his job, unlawfully threat-ened him with the loss of his wife's job, cursed athim and shook a finger in his face, and unlawfullythreatened him with denial of future promotions,all because of his union activities Under these cir-cumstances, we find that the Respondent's unlaw-ful conduct provoked Bnsson's response of filing acriminal complaint, and we will not allow the Re-spondent to take advantage of its illegal actions byrelying on the charge filing as grounds for dis-charge297 NLRB No 3 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, SpartanEquipment Company, Inc , Charlotte, North Caro-lina, its officers, agents, successors, and assigns,shall take the action set forth in the OrderCERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots have been cast for International Union of Op-erating Engineers, Local 465, AFL-CIO, and thatit is the exclusive collective-bargaining representa-tive of the employees in the following appropriateunitAll service and maintenance employees, in-cluding field and shop mechanics, welders,painters, utility workers and drivers employedby the Employer at its facilities located inCharlotte, North Carolina, Greenville, NorthCarolina, and Charleston, South Carolina, ex-cluding all parts employees, guards, officeclericals, professionals, and supervisors as de-fined in the ActGeorge Carson, Esq , for the General CounselJoseph W Grier Jr, Esq (Grier & Grier), of Charlotte,North Carolina, for the RespondentLarry L Eubanks, Esq , of Winston-Salem, North Caroli-na, for the Petitioner/Charging Party'DECISIONSTATEMENT OF THE CASEROBERT A GiurrA, Administrative Law Judge Thiscase was tried before me on January 6, 1988, in Char-lotte, North Carolina, based upon a charge filed by Inter-national Union of Operating Engineers, Local 465,AFL-CIO (the Union) on July 29, 1987, and a complaintissued by the Regional Director for Region 11 of the Na-tional Labor Relations Board on September 2, 1987, con-tained in an order consolidating the above-captioned ob-jections case with the unfair labor practice case fortrial 2 The complaint alleged that Spartan EquipmentCompany, Inc (Respondent) violated Section 8(a)(1) and(3) of the Act by threatening employees with reprisals ifthey joined or supported the Union and by dischargingan employee for supporting the Union Respondent'stimely answer denied the commission of any unfair laborpracticesAll parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally Briefs were submit-' Attorney Eubanks also appeared on behalf of Josh Brisson, a specialagent of the Petitioner/Charging Party2 All dates herein are in 1987 unless otherwise indicatedted by General Counsel, Respondent, and the Union Allbriefs were duly consideredUpon the entire record in this case and from my obser-vation of the demeanor of the witnesses and their de-meanor on the witness stand, and upon substantive, reli-able evidence considered along with the consistency andinherent probability of testimony, I make the followmg3FINDINGS OF FACTI JURISDICTION AND STATUS OF LABORORGANIZATION•PRELIMINARY CONCLUSIONSOF LAWThe complaint alleges, Respondent admits, and I findthat Spartan Equipment Company, Inc is a North Caro-lina corporation engaged in the selling, leasing, and serv-icing of heavy construction equipment and machinery inCharlotte, North Carolina Jurisdiction is not in issueSpartan Equipment Company, Inc, in the past 12months, in the course and conduct of its business oper-ations purchased and received at its Charlotte, NorthCarolina facility goods and materials valued in excess of$50,000 directly from points located outside the State ofNorth Carolina I conclude and find that Spartan Equip-ment Company, Inc is an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the ActThe complaint alleges, Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActII RECORD TESTIMONYGlenn Arns testified that he has worked 3-1/2 yearsfor Respondent as a field mechanic Previously, he was amember of IUOE in New York In early May, whileworking with Bnsson, the two had a conversation abouttheir working conditions and changes they both hopedcould be made They agreed that organizing a unionwould help Arns did not feel threatened or pressured byfrom anyone during the election period Arns was nottold by any employee that they felt threatened Mike Da-vidson did say that in his family expenence he and hiskin were not agreeable to unions and he was afraid tojoin the union Later, after the election, Davidson said hefelt like he might be pressured because it is hard to workwith somebody if they find out you are against some-thing that they are for Davidson did not express anykind of fear or apprehension for his personArns recalled that Brisson said it would be hard on aperson if they were the only one among the employeesnot agreeing with the Union The statement was madewhile Arns and Bnsson were working together in theshop Arns could not recall when the statement wasmade other than before the election but not in the monthof June Arns stated that Bnsson never threatened himand he never took anything Bnsson ever said to him as athreatMichael D Davidson testified he is a boom truck as-sembler with 3 years of employment After the 10 em-3 Transcript correction is noted and corrected SPARTAN EQUIPMENT CO21ployees signed the organizing committee's petition butbefore the election, Davidson heard Bnsson utter athreat for Spartan management Brisson said, "Anyonewho is not for the Union is full of shit and if anyone inmanagement goes against me, I wouldn't hesitate to cuttheir throat in a minute" Brisson repeated that statementon several occasions in the breakroom when all employ-ees were present At some point in time, Davidson in-formed Sam Smith, treasurer of the Company, that Bns-son had made the statement Brisson never physicallythreatened Davidson although he did say people wouldbe crazy to not vote for the Union Bnsson would try topersuade employees to vote union by showing his unal-terable support for the Union and his opposition to man-agement He also told the employees that the ballotingwould be secret and each employee should vote his ownconscienceCarol Foster, a professional log nurse, testified that herhusband, Greg, has been a mechanic at the Greenville,North Carolina location for 1-1/2 years As a mechaniche must travel to distant locations to perform repairswhich keeps him away from home Around the first ofMay, a person identifying himself as Mr Ellis from Win-ston-Salem spoke to Mrs Poster on the phone He saidhe was a union representative and that the Union was at-tempting to organize the Company Ellis said he reallywanted to talk to Greg and would call another day Ellisdid call again around May 10 Mrs Foster spoke withhim in Greg's absence Ellis told her that the Charlotteemployees' dissatisfaction with working conditions andwages started the organizing campaign Mrs Fosterasked Ellis .1 the Union was voted in and Greg did notvote for it would Greg, or could Greg, lose his job Ellisreplied, "possibly" Mrs Foster told Ellis she was sur-pnsed that Greg's failure to sign the paper to the Unioncould cause him to lose his job because she worked as aUAW member before and that union did not do thatkind of thing Ellis then asked if she had given the phonemessages to Greg Mrs Foster told Ellis that she had,ending the conversation Ellis called one more time andasked that Greg call him Greg tried once to call Elliswithout success but on the second attempt he did talk toEllis The conversation was very short but Mrs Fosterdid not listen to its substance Between May 1 and 2,weeks before the vote or dunng the first week in May, aman identifying himself as Josh from the Charlotte officecalled and spoke to Mrs Foster She told him about herprior membership in the UAW He said that all thepeople in Charlotte and Charleston were voting for theUnion except Jimmy Kilpatrick and Greg Josh said hereally wanted to talk to Greg Mrs Foster asked if Gregdid not vote for the Union was there any chance hecould lose his job Josh said, "possibly" Mrs Foster toldJosh she did not think the Union could benefit the em-ployees anymore than what Spartan already had MrsFoster stated in her testimony she knew that "possibly"meant could or could not and that she guessed Josh didnot really know Nonetheless, she said she was upset be-cause two men had told her Greg could possibly lose hisjob if he did not vote for the Union and the Union wonthe election She called Mrs Huneycutt, wife of the vicepresident and general operations manager of SpartanMrs Foster wanted to know for sure if Greg could losehis job by not supporting the Union in the election Shedid not explain in detail to Mrs Huneycutt the nature ofher call but simply asked that Mr Huneycutt return hercall In the meantime, Greg came home and Mrs Fostertold him about the two phone calls and the possibilitythat he could lose his job Greg talked to Mr Huneycuttand was told that as far as Huneycutt knew, there wasno way an employee not voting for the Union could losehis job if the Union won the electionJosh Bnsson testified he was a welder/fabricator untilhis separation on July 27, 1987 Tim Hutchinson was hissupervisor In late April, Brisson began talking to em-ployees about forming a union at the Company Aftertalking to some employees, he contacted A B Dixon ofthe Union on May 1 Following Bnsson's contact withDixon about seven employees met at the union hall onFriday, May 8, and signed authorization cards Brissonlater called Greg Foster and other employees Bnsson'sphone bill for June and July (C P Exh 2) shows the firstcall to Foster was made May 8, 8 41 p m to 9 19-964-2255 It lasted 2 minutes and was to Sydney, NorthCarolina Foster's wife answered The entire conversa-tion wasI asked to speak to Greg and she said I'm sorry,he's not here right now And I said do you knowwhen to expect him back and she said it'll probablybe sometime late tomte or tomorrow and I said,well I'll call back later and I won't call tonite be-cause it's already too late That was it The unionnever was mentionedThe second call was made on May 10, 1987 at 6 09 p mto 919-964-2255 in Sydney, North Carolina, lasting oneminute The entire conversation wasI asked to speak to Greg and she said I'm sorry,he's not here I said do you know where he canreach me and he was in Raleigh or somewhere andI said well would you have him call me collect,please I said this is Josh and I gave her the areacode and my number but I never received a callfrom him, so I didn't call back anymore The unionnever was mentionedBnsson did not have any other conversations with Mror Mrs Foster from any phone at any other time On theSaturday following the card signing, in the plant's break-room, Bnsson asked Mike Davidson to sign a union card ,and Davidson signed Tommy Gore may have beenpresent for part of the conversation Bnsson told David-son that anybody who is against the Union had "shit intheir blood" Davidson only shrugged his shoulders andsmiled Bnsson did not say that anybody who would notsign a union card was "full of shit" nor did he say if any-body up front in management went against him he wouldnot hesitate to cut their throats The conversation lastedabout 10 minutesOn May 11 around 9 30 a m, Bnsson saw Union Rep-resentatives Dixon and Miler leaving the Company'sproperty Later, Bnsson asked Dixon and Miler whattranspired when they visited the Company Dixon said 22DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat Pfaff had refused to talk to him or to accept the employees petition listing the organizing committee members as a basis for recognition On May 13 Pfaff authored and posted a special notice about the Union s attempt to organize the CompanyOn May 17 in preparation for the employee organ=ing committee s meeting with management the next dayseven employees including Davidson and Bennett metat Hardees Several employees asked how the Unionworks when do employees start paying union dues, howmuch are dues and who does the bargaining for the contract After the meeting Bnsson and Davidson spokeone on one Davidson had wntten a prayer to open themeeting with the Company and wanted Bnsson to readit Bnsson told Davidson that he did not have to read itsince it was appropriate to begin the meeting with aprayer Bnsson said it was not necessary to show himthe prayer or ask if it could be made because he was allfor it Bnsson denied making any statements that if management went against him he would not hesitate to cuttheir throats anyone who did not vote for the Unionwas full of shit or anyone against the Union was fullof shit Bnsson could not recall making a statement thatit would be hard for someone if they did not join theUnion if everybody else was in it Brisson did tell employees during the campaign that they could vote for theUnion but did not have to join the Union or they couldvote against the Union and then join the Union if theywanted to the employees had the optionsPfaff and Sam Smith represented the Company at ameeting with the employees organizing committee onMay 18 in the plant classroom During the meeting, Bnsson handed a copy of the employees organizing committee list to PfaffFollowing the tally of ballots in the election Bnssonwent to the office of Gary Jenkins service and partsmanager during work hours Brisson did not clock outon his assigned job Bnsson suggested to Jenkins thatsince company managers are allowed to dnve companyvehicles the employees should be allowed to use theshop facilities on Saturdays to build personal items suchas barbeque grills Jenkins replied that incidents in thepast dictated the company policy of not allowing employees the off time use of the facilities Bnsson told Jenkm that the employees may bargain for the privilege touse the shop to do personal work Nothing more wassaid The next day Jenkins came to Bnsson s work stanon to summon him to the front office Bnsson clockedOut and joined Jenkins As the two walked to the frontoffice, Jenkins stated Josh you ve about hoed yourrow out around here haven t you`, Brisson made noreply and Jenkins said You know it d be bad for youand your wife both to lose your job wouldn t it AgainBrisson did not reply At this point they arrived at thefront office where Pfaff and Ted Huneycutt waited forthem Upon entering the office Bnsson was motioned toa chair situated somewhat in the center of the room andfacing Pfaff who was seated in a second chair Pfaff thentold Jenkins to start Jenkins repeated the conversationbetween he and Bnsson about employees use of the faalines to do personal work Pfaff then got up approached Bnsson and while shaking his finger in Brisson s face stated, Let me tell you you re not a managerhere and you never will be a manager here You re nothmg but a welder and I don t want you to do anythingbut weld and Ill take care of you if you talk to anybodyabout this union anymore You don t talk to anybodyunless you talk to me first Bnsson at this point took outhis note pad according to instructions he had receivedfrom the union officials who told him to write itdown Pfaff said write down anything you want to wewill deny it As Brisson started to write Pfaff said Goddamn you Bnsson said don t cuss me old man Pfaffresponded Who are you calling old man9 Pfaff repeated damn you and Bnsson repeated don t cuss mePfaff said god damn it I 11 do more than cuss youBnsson then told the three that the meeting was overand began nsmg from his chair While in his risingmotion Pfaff punched Brisson on his shoulder causinghim to go back down toward the chair seat Bnsson gotup went to the door turned and said You all wouldreally like me to fight you wouldn t you9 Then youcould fire me and you d have a real legitimate excuseBrisson then left the office, clocked in and went back towork He felt upset and did vomit so he went back tothe office to report his illness He told Jenkins that hewas sick and needed to leave Jenkins said, Well, I hopeyou get to feeling better Bnsson left the plant premisesand went to the local magistrate s office There he sworeout a complaint for criminal assault against Pfaff LaterBnsson tried to call Pfaff and inform him that he waswilling to drop the charges for peace and harmony Pfaffwas not in and Bnsson left a message The Friday beforethe court date of Monday, July 27 Bnsson spoke toPfaff in the Company s office Bnsson told Pfaff that inthe interest of peace and harmony he would talk to theDistrict Attorney about dismissing the charges Bnssonsaid he would try to persuade the District Attorney anddo everything he can Pfaff asked-why the charges werefiled in the first place Brisson said to Pfaff Let s notget our temper up Let s not go into this thing I toldyou [I] would drop the charges and I will Ill have everything ,done I can Bnsson then left Pfaff's officeMonday morning Bnsson arrived at the courthouseabout 8 a m and spoke to the District Attorney TheDistrict Attorney agreed to dismiss the charges Bnssonwent into the hallway and upon seeing Pfaff HuneycuttRains and the Company s attorney informed them ofthe dismissal The Company s attorney and Pfaff confirmed the dismissal and Pfaff looked over at HuneycuttJenkins and Bnsson and said, Well fellows let s go towork Bnsson replied OkayWhen Bnsson returned to the plant he dressed forwork and began working Shortly after starting workJenkins told Bnsson he was wanted in the classroomnear the main offices Bnsson went to the classroom andfound Pfaff, Huneycutt, and Jenkins waiting for himPfaff told Brisson the time had come for him and Spartan to go their separate ways, however Pfaff added thathe would give Brisson an opportunity to resign Bnssonsaid he would not quit Pfaff told him in that caseyou re terminated Bnsson asked why he was termmated and Pfaff replied frivolous prosecution Brisson re SPARTAN EQUIPMENT CO23marked that Pfaff had not been prosecuted and asked,"How can you fire me for frivolous prosecution?" Pfaffbecame red-faced, got up, and walked out of the roomwithout a wordPrior to his involvement with the Union, Bnsson hadspoken to Jenkins and Huneycutt on several occasionsabout his work needs or about improvements to produc-tivity On one occasion, Bnsson had suggested the pur-chase of a new welding machine but did not hear any-more about the machine After the Company becameaware of Bnsson's union activity, he did get the new ma-chine and was subsequently commended at productionmeetings about the savings associated with the use of thenew machine Bnsson acknowledged that Pfaff told theemployees that their continued employment at Spartanwould be based solely on satisfactory performance andworkload and not, in any respect, on the union vote orunion activityClaiborne Ellis testified he is presently business manag-er of Local Union 465, IUOE, with 14 years as a unionofficial Ellis reports to Regional Director A B DixonEllis was given the responsibility of the Spartan cam-paign In May, Ellis began contacting the employees byphone from his Durham office, including employeeFoster He called Foster three times from his Durhamoffice The first call was made May 6, and lasted for 6minutes Ellis asked for Foster and Mrs Foster said hewas not at home Mrs Foster then began talking to Ellisabout her prior union affiliation and expressing favor forthe Union Ellis did not recall Mrs Foster asking anyquestions relating to if the Union won the election andFoster had not voted for it would his job be in jeopardyEllis specifically did not tell Mrs Foster that her hus-band's failure to vote for the Union would possibly affecthis employment Ellis administers 19 different bargainingunits for the Union and in none of the units does mem-bership or nonmembership in the Union have any impacton the employees' continued employment The secondcall was made May 6, and lasted for 2 minutes Ellisagain spoke to Mrs Foster in Foster's absence Althoughthe call lasted only 2 minutes, Ellis repeated his prior de-nials of any questions raised by Mrs Foster The thirdcall was made May 10, and lasted for 1 minute Ellisspoke with Foster on this occasion Ellis asked Foster ifhe had any questions about the election Foster said hedid not have any questions Ellis said one of the issueswas the condition of the trucks that the mechanics hadto drive Foster replied that he had a new truck and didnot have any need for a union He added that the em-ployees in his area were satisfied with things the waythey are Ellis commented to Foster, "Look, if you can'thelp these guys in Charlotte, how about not hurting"Ellis then ended the conversation with a thank you Ellismade no other calls to Foster'-- 'Curtis Bennett testified he has worked at Spartan for23 years and currently is a spray painter Bennett metJosh Brisson when he was first employed and has sincefrequently had contact with him in the shop and duringbreaktimes and lunchtime All employees lunch at thesame time and after Bnsson and Mike Davidson werepresent in the group with Bennett Bennett has on sever-al occasions discussed the Union with Brisson and Da-vidson during lunch or breaktime, particularly during theMay through June period At no time did Bennett hearBnsson say, "If anybody up front in management goesagainst me, I wouldn't hesitate to cut their throats in aminute," or, "Anyone who is against the union is full ofshit or has to have shit in their blood" Bennett uses thelunchroom everyday and heard almost everything thatwas said during lunch or breaktimeGary Jenkins testified he has 25 years at Spartan andat the time of the union election was general servicemanager He supervised the service departments at sever-al locations including the shop supervised by Tim Hutch-inson Bnsson worked under the supervision of Hutchin-son On June 24, Bnsson came to the shop office to talkto Jenkins Bnsson had previously told Jenkins that hewould be the union representative and in the future man-agement would be dealing with him since the Union wonthe electibn Bnsson asked why the employees could notuse the company facilities on off time to work on person-al projects Jenkins said the rule predated his employ-ment but he offered several reasons for the rule, Jenkinstold Bnsson that from an insurance point of view, an em-ployee injury in the shop while doing personal workcould be a problem Bnsson replied that he had 24 hours,7 days a week insurance coverage on himself Jenkinsalso mentioned misuse of company property and pilfer-age at a time when the Company could not exercise con-trols Brisson stated 'that they would get the privilegeinto the contract Bnsson then' brought up the use ofcompany vehicles by some personnel and the limited ex-penses required of anyone using a company supplied ve-hicle Jenkins countered with an explanation that manyexpenses were borne by the vehicle user that Bnsson ap-parently did not know about After the conversationended, Jenkins reported its content to his supervisor,Huneycutt, and to Pfaff because he thought they shouldknow that Bnsson was concerning himself ,with companypolicies rather than things relating to his workplace aswell as making statements about what the Union wouldget into a contract Either Pfaff or Huneycutt made acomment, "Why would he ask those kinds of questions?We don't have a union yet and he can't represent it be-cause it's not here yet" The following day, June 25,Huneycutt told Jenkins to bring Bnsson to the office fora meeting with Huneycutt, Pfaff, and Jenkins Jenkinswent to 'the welding bay and told Brisson to clock offthe job and clock in on sales and service, the account formiscellaneous time charges Bnsson followed Jenkins tothe office where the others waited Jenkins did not recallsaying a single word to Brisson as they walked to theoffice and specifically denied saying, "You've about hoedyour last row" or making any threat to the job securityof Brisson's wife, also a Spartan employee In the office,Brisson set in a chair on one wall while Huneycutt andPfaff sat opposite him, one to the left and one to thenght Jenkins stood up next to the closed door Pfaffbegan the meeting by asking Jenkins to relate his conver-sation with Brisson of the day before As Jenkins relatedthe conversation, Bnsson injected several explanations ofthe conversation and Pfaff said he had heard enoughPfaff told Brisson that he was paid to be a welder and 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat is all he was to do Pfaff informed Bnsson that hedid not have any managerial responsibility and Bnssonmade some comment to Pfaff Pfaff said, I don t give adamn about your other comments you re paid to weldand that s all Do you understand that? Bnsson saiddon t cuss me old man Pfaff then got up from his seatwalked towards Brisson with his finger pointing at Brisson and said don t call me that Pfaff did not touchBnsson during the exchange but Bnsson did say to Pfafftouch me Pfaff said he had no intention of touchinghim but did invite any comments from Bnsson at thistime Bnsson said he would have his chance later Jenkins recalled that Brisson had a notebook but he did notsee what Bnsson wrote down Jenkins did not recallPfaff telling Bnsson that he would deny saying anythingBrisson wrote in his book He did recall that Pfaff toldBnsson he would have to talk only to Pfaff about policymatters and not to anyone else Pfaff again told Bnssonthat all he was to do was weld Brisson looked to Huneycutt and Jenkins and asked if they heard that onlyweld Huneycutt told Bnsson that he would be expected to do whatever was included in the job descriptionfor a welder The meeting then broke upLater while Huneycutt Jenkins, and Pfaff were critiqumg the meeting in Pfaff s office Bnsson came insaying he was sick and needed to go home Pfaff askedwhat his ailment was and Bnsson said his stomach wasbothenng him Someone hoped aloud that he would getbetter and Bnsson left the plant Bnsson returned to theplant about 1 30 p m stating that he had taken somePepto Bismol and was feeling betterOn July 27, Jenkins summoned Bnsson to anothermeeting with Pfaff and Huneycutt Pfaff told Bnssonthere had been a lot of things over the dam and hewanted to offer him an opportunity to resign because he4. felt that it would be in the best interests of Bnsson forSpartan Equipment Company and him to part waysBnsson refused to resign and Pfaff terminated him Pfaffsaid he was terminating Bnsson because of the false accusation and false lawsuit about Bnsson being struck inthe chest at the June meetingOn cross examination Jenkins acknowledged thatbefore the union activity when Bnsson suggested thepurchase of a new type welding machine there was nomanagement rr eetmg of Bnsson s concern with companypolicy whereas after the union activity started and Bnsson suggested that employees be allowed to build barbeque grills on their own time management considered thathe was sticking his nose into company policy In addition Jenkins stated that it was not standard for an employee to be summoned to a meeting with Pfaff Bnssonhad no prior history of discipline for any rule or policyinfractions Jenkins became aware that Bnsson had filedcriminal charges against Pfaff a week or two after theJune meeting There was talk that Bnsson was braggingin the breakroom that he had filed a lawsuit againstPfaff In a short time it was all over the plant Jenkinsdid not recall any discussion about the lawsuit with Pfaffnor did he recall any discussion with Pfaff about Bnsson s termination Pfaff made the determination in themeeting of July 27 in Jenkins presenceTed Huneycutt testified he is vice president and general operations manager with supervisory responsibilityover Gary Jenkins On the afternoon of June 24 Jenkinsreported to Huneycutt that Bnsson had initiated a discussion of company policy that disallowed employees use ofthe company facilities on their off time At the end ofthe discussion Brisson told Jenkins that it would be resolved when Brisson became the union representativeBnsson also took issue with the company policy whereby some management employees had company vehiclesfor business and personal use Huneycutt suggested thatthe two report the incident to Pfaff Following thereport to Pfaff it was decided to meet with Bnsson thenext morning Huneycutt stated that the meeting was setup because management had reports that Bnsson waslosing productivity discussing things he should not bediscussing during working time including Brisson s representative status with the UnionThe meeting was held in one of the shop offices adjacent to the production area The particular office waschosen because it had glass walls and the seating arrangement was decided before Brisson was summonedPfaff sat at the desk and Bnsson was seated in a chairopposite the desk Pfaff started the meeting by askingJenkins to relate the prior conversation with BnssonWhile Jenkins was talking Brisson interrupted him several times to comment During an exchange betweenBnsson and Pfaff the word damn was used by Pfaffand Bnsson called Pfaff an old man Each took excepbons to the others remark Pfaff stood up and pointed hisfinger at Brisson and told him policy matters were notwithin his jurisdiction because they were managementdecisions and Bnsson was only a welder At this pointHuneycutt thought Brisson might stand up and get belligerent but he had purposely positioned himself and Jenkms to counter such an event Bnsson said to PfaffDon t put your hands on me Pfaff told Brisson he hadno intention of touching him and did not touch himPfaff did not tell Bnsson that he would deny what wassaid at the meeting Pfaff did tell Bnsson that he was notto talk to managers about policy matters during workinghours without making arrangements to do so Pfaff didnot prohibit Brisson from talking to anyone else Huneycutt did not recall Pfaff prohibiting talk about unionbusiness Huneycutt stated that Pfaff did all the talkingto Bnsson except Huneycutt reminded Bnsson that thewelding job included all duties in the job description andHuneycutt told Bnsson during his exchange with Pfaffthat the use of damn was not directed to Brisson andthat Pfaff was not cussing himOn July 27 Pfaff and Huneycutt went to the plantclassroom and asked Jenkins to bring Brisson to theroom Pfaff told Bnsson that it appeared that although itprobably was not good that it turned out that way froma company standpoint or his standpoint it appeared thatwe would be unable to continue his employment withSpartan Pfaff then asked Bnsson if he would resign andBnsson responded that he would not Pfaff told Bnssonhe was terminated because he had filed a false assaultcharge on the president of Spartan and management wasof the opinion that if he would file an untrue statement SPARTAN EQUIPMENT CO25under oath, the Company could not justify his workingfor the Company because he could not be trusted in hisjob Albeit, Pfaff did not discuss Brisson's terminationwith Huneycutt, he did just prior to the discharge meet-ing tell Huneycutt that he was going to fire Bnsson forfiling an untrue report Huneycutt told Pfaff he had noreason not to agree with the terminationTom Pfaff testified that he gave a speech to employeeson June S regarding the union organizational drive andhe spoke from a prepared text Pfaff also testified healone made the decision that a meeting between Brissonand management was necessary following the conversa-tion between Bnsson and Jenkins on June 24 Pfaff saw asituation developing which lessened the value derivedfrom the employees It had gone as far as he intended tolet it go The meeting was necessary to clear the air thatthe employees are supposed to be working not involvedin anything that detracts from their output Pfaff deniedhe anticipated Bnsson may become violent or that anyattention was given to seating arrangements in the meet-ingPfaff opened the meeting by having Jenkins relate theconversation between him and Bnsson of the day beforePfaff then asked Bnsson if Jenkins related the event cor-rectly and Bnsson basically agreed Pfaff told Bnssonthat he was involving himself in matters not of his con-cern at a time when he was supposed to be workingPfaff said it was to stop and not be done in the futurePfaff told Bnsson that the subject of his questions werepolicy matters relating only to management and Bnssonwas not part of management Bnsson took exception towhat Pfaff had said and told Pfaff, "old man don't talkto me like that" Pfaff told Bnsson he would talk to himany damn way he pleased to and stood up at the sametime to emphasize his point and make sure Bnsson couldsee exactly what he meant Pfaff moved toward theseated Brisson and Bnsson said, "go ahead, touch me,touch me" Pfaff told Bnsson he had no intention oftouching him adding, "you seem to have some thingsyou want to say to me Go ahead and tell me what It isyou've got on your mind Get it off If you want to goafter me, go ahead" Bnsson replied, "No," and said hewould take care of those things later Pfaff repeated thatBrisson was hired to do a job and he had a job All heneeded to do to get along was to do the job and not in-volve himself in things that distracted from his ability todo his job and to be on the job Pfaff asked if Bnssonunderstood Bnsson responded that he did and Pfaff toldhim to go on back to work Pfaff denied balling his fistor touching Bnsson's person at any time Pfaff deniedtelling Bnsson he could write down whatever he wantedto because it would be denied later on Pfaff stated hedid not know Bnsson was writing anything down Pfaffalso denied that he prohibited Bnsson from having con-versations with other employees during nonwork timeOn June 29, Pfaff invited all the prounion employeesto his office He stated that a union was not a desirablething for the Company but the employees were withintheir rights to want one Pfaff told them that their con-tinued employment would not be affected by their unionactivities but rather their ability to do their work and theworkload of the Company Pfaff offered to meet witheach employee individually in his office so each couldspeak his mind in private Bnsson asked to be the firstone and was the first one Pfaff and Brisson again dis-cussed the use of company facilities because Bnsson stilldid not understand why employees were denied the useof the facilities Pfaff again explained the insurance diffi-culties but Bnsson did not agree Brisson admitted toPfaff that he had used the facilities many times in thepast for personal useThe following day, Pfaff got a report that Bnsson hadattempted to contact him Pfaff had heard rumors that acriminal warrant had been issued but had not been con-tacted by the law enforcement agencies When Pfaff re-turned to the office, it was reported to him that Bnssonleft the message that an additional unfair labor practicecharge was being withdrawn because the Company wascooperating and that the criminal charge had been with-drawn Pfaff paid no attention to the message as it relat-ed to the criminal charge because its existence was onlysupported by rumors at this point in time On Jay 17,Pfaff was served a criminal summons for assault and bat-tery by the sheriff The morning of July 23, Bnssoncame to Pfaff s office and informed him that the criminalcase was set for the following Monday and said some-thing about settlement Bnsson also said the Companywould see him at the courthouse As Bnsson started toleave, Pfaff said, "You know and I know that I did notstrike you Why did you file a charge?" Bnsson replied,"I don't want to get into an argument with you, but Ifelt that you were trying to intimidate me and this wasmy way of getting even" The conversation ended onthat notePfaff, Huneycutt, and Jenkins appeared at court onJuly 27, for the scheduled trial One and one-half hourslater, the charges were dropped and without any agree-ment between the principals about any treatment Bnssonmay or may not now receive The three returned to theplant offices Pfaff told Huneycutt and Jenkins that hehad decided there was no recourse but to terminate Bns-son He asked Huneycutt and Jenkins if they had any dif-ferent feelings about it and they concurred Pfaff had de-cided to terminate Brisson because he had lied underoath involving Pfaff in a criminal proceeding that had nobasis in fact That revelation of Bnsson's character madehim unfit to be an employee Pfaff stated that in theCompany's 33-year history, no other employee had everfiled a criminal or civil charge against a company offi-cial Brisson's work record was not considered by Pfaffin his decision to terminate him Pfaff knew which em-ployees actively supported the Union and of theirnumber, Bnsson was the only employee discharged or inany way disciplinedPfaff stated that he did not discharge Brisson on July17 for filing a false charge against him because hewanted to give him every opportunity right up to thelast to come to the conclusion that a mistake had beenmade and take action to provide for a reconciliation Theaction expected by Pfaff was a voluntary admission toeverybody involved that Brisson had lied under oath infiling the charge and then taking whatever action wasnecessary with the police department to get the entire 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmatter stricken from the record so that Pfaff s name wasnot on any criminal record charging him with assaultand batteryAnalysis and ConclusionsIII THE OBJECTIONSThe petition referred to in the text of the Employer sobjections is the petition of employee signatures compnsmg the union in plant organizing committeeThere are two objections requiring a determinationnumbered in the Regional Director s report as 1 and 2bNumber 1An eligible employee who signed the petition for therepresentation election has stated without solicitation bythe Employer that he signed the petition under duresscreated by threats to his personal safety, if he did notsign and his job security if the union prevailed withouthis supportAlbeit the objection is framed as if a single employeewas victimized the record evidence evinces two employees and the spouse of a third employee Additionally theobjection is two phased with each unrelated to the otherby circumstanceTwo employees Davidson and Arns signatories to thepetition testified in support of the objections Davidsonsigned the petition on Saturday while working and at thebehest of Bnsson His testimony was void of any threatsto his person relative to his signing of the employee petition Davidson did testify that he was never physicallythreatened by Bnsson during the union campaign Arnsdid not testify to any duress surrounding his signing ofthe employee petition but did state unequivocally that hewas not threatened by Brisson I therefore conclude andfind that no threats of any nature were made to employees in an attempt to gain employee signatures on the orgaming committee petitionMrs Foster, spouse of employee Greg Foster testifiedthat she had several phone conversations with UnionRepresentative Ellis and special agent of the Union Bnsson Foster on one occasion stated that her phone conversations with Bnsson occurred 2 weeks before theelection but she was unable to remember the date Onanother occasion she stated that the Bnsson calls couldhave occurred in the same week as her conversationswith Ellis which she placed in the first week of Maywithout actually recalling the date The phone bills ofEllis and Bnsson establish the dates of all phone calls toFoster as May 6 8 and 10 Foster s inability to recallany dates with certainty and the uncontroverted testimony of Ellis and Bnsson supported by their respectivephone bills leads me to conclude that all the phone callsMrs Foster received were outside the critical period Itherefore find that the substance of the phone calls toMrs Foster cannot and do not support the objection Ishall accordingly overrule Objection 1If as Respondent suggests that the critical periodshould be extended beyond its usual bounds, more egregious conduct than that shown here must be presentEven assuming that the phone calls were found to bewithin the critical period the question form of the alleged threat originating from nonemployee person coupled with the equivocal response possibly, in my view,is too insubstantial to constitute conduct capable of rendenng a free choice of representative impossible and requinng the election be voidedNumber 2BAt least two other eligible voters have stated to Employer that a union activist approached them on a business visit to the Charlotte office during business hoursand threatened reprisals with respect to job security ifthese employees did not support the union by theirvotesEmployees Davidson and Arns testified to statementsmade by Bnsson in the plant during the critical periodbefore the election Both Davidson and Arns made genuinc attempts to recall the conversations and did notevade questions or evaluate their answers I consider thatboth employees testified truthfully and credit their testimony Bnsson, although admitting telling several employees that anyone against the Union had shit in theirblood denied statements that employees were full ofshit if they did not support the Union or if managementgoes against him he would not hesitate to cut theirthroats in a minute Bnsson clearly was a vocal activistfor the Union and used shop vernacular to express himself His additional expression to employees that theballot was secret and each employee should vote his conscience does not serve to deny that his more earthy statements were in fact made I do not credit Bnsson s terseand categorical denials of the subject statements RatherI find that he did on several occasions make the statements attributed to him by Davidson With regard to thestatement it would be hard on a person if they were theonly one among the employees not agreeing with theUnion Bnsson had no recall Whether considered adenial or not I do not credit Bnsson s failure to admit tothe statement and I find that he indeed made such astatement to employeesHaving found that the statements attributed to Bnssonwere made during the cntical period of the campaign itnow remains to determine whether they constitute objectionable conduct as alleged by Respondent Albeit statements as those made by Bnsson should not be condoned as acceptable campaign rhetoric they do not inmy view support the objection as framed Neither inchvidually nor collectively do they threaten reprisals withrespect to the job security of any employee in the votingunit At best, the statements are utterances of a zealousproumon employee and couched in terms not subject toany misunderstanding Respondent argues in brief thatthe size of the unit and closeness of the election requiresgreater scrutiny of the conduct Particularly in a casewhere a change of only a few votes would affect theoutcome Respondent suggests in such a case less egregious actions may require a rerun of the election unlikea case in which a clearcut choice had emerged from theballotingUnder any standard of scrutiny the sole issue to be decided is Do the statements made by Bnsson reasonablytend to interfere with the outcome of the election There SPARTAN EQUIPMENT CO27is nothing threatening in any of Brisson's remarks whichwere directed to any identifiable employee in the votingunit Rather, his remarks were generalized and imperson-al characterizations of employees harboring less sympa-thy for the Union than Bnsson himself I conclude andfind that Bnsson's semantics do not constitute objection-able conduct and accordingly overrule Objection 2BIV THE ALLEGED UNFAIR LABOR PRACTICESRespondent contends that Brisson was discharged forfiling a false information and complaint charging itspresident with a criminal assault and batteryThe General Counsel argues that Respondent's statedreason for discharge is pretextual and the real reason isBnsson's union activityThe determination must therefore rest upon Respond-ent's motivation for the discharge and the causality testof Wright Line, 251 NLRB 1083 (1980), applies The in-quiry is twofold, first, whether protected activitiesplayed a roll in the employer's decision (probative ofprohibited motivation) and second, whether Respond-ent's asserted reason is sufficiently proven to be thecause for its action so as to negate the presence of pro-tected activity in the alleged discnminatee The GeneralCounsel must first establish a prima facie case of discrim-ination and he must preponderate on the basis of all therecord evidence to prevail The discrediting of all or anypart of Respondent's evidence does not, without more,constitute affirmative evidence capable of sustaining orsupporting the General Counsel's burden of proofHere, the General Counsel must show that Bnsson en-gaged in protected activity, the Respondent had knowl-edge of Bnsson's protected activity, Respondent dis-played animus against unions or Bnsson and that Re-spondent's action against Bnsson was triggered by hisprotected activity It is clear from the record evidencethat Brisson openly engaged in union activity from thevery start and that Respondent was aware of his unionsympathies early in the campaign It is equally as clearthat Respondent, through its president, Pfaff, harboredanimus for unions as displayed in his several postings andmailings for employees during the union campaign Inaddition, Pfaff singled out Bnsson as a ringleader of theunion forces Bnsson exercised his ringleader statuswhen, immediately following the tally of ballots on June24 he engaged his supervisor, Jenkins, in a conversationBnsson related to company policies and employees'rights receiving a negative response from Jenkins Bns-son told Jenkins that union negotiations would result insome policy changes initiated by himself as the unionrepresentativeJenkins reported the substance of his conversationwith Bnsson to Huneycutt and Pfaff Pfaff's consider-ation of Jenkins' report focused on the premature natureof any union representation at this time Pfaff and Hun-eycutt asked themselves, why Bnsson asked the ques-tions he did because there is no union yet Either Pfaff orHuneycutt told the other, "Bnsson cannot represent theUnion because it is not here yet" Pfaff then decided thatBrisson needed to be counseled but not in the usualmanner of through a shop supervisor Instead, Pfaffwould counsel Bnsson Clearly, Pfaff was intent on de-flating Brisson's expressed status as someone more than amere welder and with union sanction Huneycutt testi-fied that Pfaff's meeting with Bnsson was partially set upbecause reports of lost production due to discussions ofprohibited things on working time had surfaced Therewas no substantial evidence offered to support the exist-ence of such reports or that Bnsson was guilty of anysuch infractions The evidence does show that Bnssonwas never disciplined for his work performances or forany lost productivity Thus, the thrust of Pfaff s meetingwith Bnsson was the latter's union stance taken on June24 It is clear from Huneycutt's testimony that he andPfaff anticipated that the confrontation with Bnssonmight produce an altercation It was decided that to pro-tect Pfaff, both Huneycutt and Jenkins would positionthemselves on either side with Bnsson somewhat cen-tered in the small room Pfaff s denial that anyone antici-pated Bnsson may become belligerent or that any atten-tion was given to seating arrangements in the meeting Ido not credit I cannot conclude on this record that themeeting was staged to incite Bnsson into conduct for,which he could be discharged as contended by the Gen-eral Counsel I can, however, conclude definitely thatthe managers could reasonably expect Bnsson to reactnegatively and possibly demonstratively displaying con-duct for which he could be dischargedTo facilitate the confrontation, Jenkins was ordered toescort Bnsson to the shop office for the meeting Jenkinsdenied making any statement to Bnsson as he accompa-nied him to the office, however, he was well aware ofPfaff's outrage at Bnsson's gall displayed the day beforeJenkins was also aware that Bnsson's temperament couldexcite the confrontation with belligerent conduct It'smost plausible to me that the three managers speculatedon what Bnsson might do if provoked in the meeting,even to the extent that he could be discharged for hisconduct Considering such a genesis for the circum-stances, it is certainly within the realm of reason thatJenkins made the statements attributed to him by Bns-son Jenkins would logically have been in that frame ofmind and with Pfaff's prior support would have little dif-ficulty injecting his personal appraisal of the situation Icredit Bnsson's testimony of the statements made and Ido not credit Jenkins' terse denials Jenkins was an on-site supervisor with daily contact among the shop em-ployees and admittedly he conversed daily with his em-ployees, including his recent conversation with Bnssonabout negotiations and company policies His professedsilence as he led Bnsson to the chamber of managementruns counter to the weight of the record evidence Addi-tionally, Jenkins' statements to Bnsson were in keepingwith the prior discussions of the three managers, i e,Bnsson's job could be on the line Accordingly, I con-clude and find that Jenkins, on June 25, threatened Bns-son with the loss of his job and impliedly threatenedBnsson with the loss of his wife's job also Both state-ments are violative of Section 8(a)(1) of the Act and I sofindAs Pfaff testified, "It had gone as far as he intended tolet it go " "It," refers to Brisson's policy discussions withJenkins and references to union negotiations and union 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnegotiators Pfaff further declared that the meeting wasnecessary to clear the air that the employees are sup-posed to be working not involved in anything that de-tracts from their output The only pollution of the shopair was Bnsson's union talk with Jenkins the day beforeFurther, at the time of the occurrence, there was nomention of or consideration of Bnsson's loss of outputfor any reasonUndisputed facts, relative to the June 25 meeting,show clearly that Pfaff cursed when talking to Brissonand Bnsson responded saying, "Don't cuss me old man"Pfaff replied, "I'll talk to you any damn way I please"and to emphasize his point, stood up, walked towardBnsson and shook his finger in Brisson's face Pfaff theninformed Brisson that he was not a manager but ratherwas only a welder and Pfaff did not want him to do any-thing but weld Pfaff told Bnsson that he was to talkonly to Pfaff about policy matters and not to anyoneelse Although, I cannot place the statement sequentiallywithin the conversations between Pfaff and Bnsson, suf-fice it to say that Pfaff at one point in the discourse chal-lenged Brisson with, "If you want to go after me, goahead" That Pfaff was angered over Brisson's statedunion status and his concern for policy matters is clearIt is equally as clear that Bnsson became angered atPfaff over the admonishments Their joint anger cansomewhat explain their difference of recall and the con-fusion over any "touching" that may or may not havetaken place However, the issue of touching is not beforeme for resolution Rather, it is the motivation of Re-spondent in the subsequent discharge that is before mefor resolutionThe record evidence relative to the General Counsel'sallegations that Pfaff, during the June 25 meeting, pro-hibited Bnsson from talking about the Union with hisfellow employees or threatened Bnsson with unspecifiedreprisals because of his union activities is too insubstan-tial to be probative The record evidence does evince animplied threat to Bnsson of denial of future promotion toa management position Pfaff made it clear to Bnssonthat he was only a welder and that was all he would beat Spartan Pfaff's remarks were precipitated by Brisson'sexercise of his rights to engage in union activity the daybefore Thus, Pfaff's remarks would coerce or restrainemployees from engaging in union activity and thereforeare violative of the Act Accordingly, I conclude andfind that Pfaff did not prohibit Bnsson from talkingabout the Union with his fellow employees or threatenBnsson with unspecified reprisals because of union ac-tivities I do find that Pfaff threatened Bnsson withdenial of future promotions because of union activitiesThe General Counsel contends that Pfaff's admittedstatement prohibiting Bnsson from conversing aboutpolicy matters with anyone but Pfaff himself are viola-tions of the Act Although Pfaff's statements are foundedupon Brisson's union activity of the day before, as wasthe entire substance of the meeting, the scope of theGeneral Counsel's complaint allegations is too narrow toinclude the additional remarks I therefore do not findPfaff s policy statements to Brisson violative of the ActAs a result of his confrontation with management onJune 25, Brisson swore out a criminal complaint for as-sault and battery against Pfaff Albeit a rumor that Bns-son had filed on Pfaff circulated throughout the plant,Pfaff was not officially served until July 17 Before thecase actually came to trial, Bnsson succeeded in havingthe case voluntarily dismissed Almost immediately fol-lowing the dismissal of the criminal complaint, Pfaff indi-vidually decided to discharge Bnsson and did so Pfaffterminated Bnsson because he had filed the assault andbattery charge which Pfaff felt was based upon a falseaccusationContrary to Respondent's argument in brief, Bnsson,during the exchange with Pfaff on July 23, did not admitthat Pfaff had not struck him during the meeting of June25 Therefore, no factual basis exists for anyone to deter-mine the falsity of the criminal charge Respondent spec-ulates that the criminal justice system would absolvePfaff, however, without a trial, the truth or falsity of thecharge is indeterminant In my view, whether the chargemade by Bnsson is true or false is of no consequenceThe protected activity of Bnsson on June 24 is inextrica-bly intertwined in the flow of events Actions, and con-duct of all the principals stemmed from the union-relatedconversation Bnsson had with Jenkins That Bnsson's ac-tivity that day is protected is not subject to conjecturenor is it subject to conjecture that the Act's protectioncontinues within the extended time frame Thus, fromthe confrontation on June 25 through the voluntary dis-missal of the assault and battery charge on July 27, Bns-son's actions fall under the protected mantle of the ActThe briefs showed a concern for the lapse of timefrom July 17, the date of service of the criminal sum-mons on Pfaff, to July 27, the actual date of dischargeThe General Counsel contends that if Respondent meantto discharge Bnsson for filing what it characterized as afalse charge, it should have done so on July 17 Other-wise, the false charge basis is a pretextRespondent argues that the delay is supported bylogic, i e, to wait until the criminal justice system hashad a chance to weigh the charges Respondent then ex-plains its action of discharging Brisson after the courtdismissal on two stated grounds (1) If Bnsson believedthe charges had merit, he should have pressed the caseRespondent states that Bnsson's failure to prosecuteshows the charge to be false (2) Brisson failed to extractsome form of employment security as a quid pro quo forhis voluntary dismissal of the criminal charges Respond-ent considers that Brisson could be discharged for havingfiled the false charge without recourse from the criminaljustice system Both Respondent's argument and explana-tion are based upon erroneous pyramided presumptionsand constitute a boot strap argument As such, they areunavailing The criminal justice system did not weigh thecharges as suggested and neither the system's failure norBrisson's election to not prosecute are probative of afalse basis for the charge Therefore, Respondent cannotrely upon its speculative conclusion that the chargeswere false to discharge Brisson Assuming arguendo, thatthe lack of sanctions from the criminal justice system ofNorth Carolina would support Respondent's use of thefiling of the charge to terminate Brisson, Respondent is SPARTAN EQUIPMENT CO29not relieved of its obligations under the National LaborRelations ActThe General Counsel has sustained his burden of prov-ing a prima facie case of discrimination His evidenceshows unequivocally that Brisson engaged in protectedactivity, that Respondent had knowledge of the activity,that Respondent harbored animus against unions and par-ticularly had animus against the ringleader Bnsson Itwas Respondent's animus against Bnsson that forged thechain of events culminating in the discharge In myview, Bnsson was provoked by Pfaff at the June 25meeting and the filing of the criminal charge againstPfaff was the result of the provocation There is no evi-dence to suggest that Bnsson was motivated by bad faithin filing the charge I therefore conclude and find thatBnsson acted in good faith when he filed the chargeFurther, I conclude and find that Respondent's relianceupon its claim of a false charge is a pretext and the realreason for Bnsson's discharge was his protected activityAdditional support for my findings is Respondent's base-less contention that the charge was false Respondent canonly rely on falsity of the charge if such a determinationwas made by the state criminal justice system A volun-tary dismissal of the charge does not equate to a falsefilingAccordingly, I conclude and find that Respondent'sdischarge of Bnsson on July 27 was discriminatory andviolates Section 8(a)(1) and (3) of the ActADDITIONAL CONCLUSIONS OF LAW1 Respondent, through General Service Manager Jen-kins, threatened an employee with loss of employmentbecause of his union activities in violation of Section8(a)(1) of the Act2 Respondent, through President Pfaff, threatened anemployee with future denial of promotions because of hisunion activities in violation of Section 8(a)(1) of the Act3 Respondent discriminatorily discharged Josh Bnssonon July 27, 1987, in violation of Section 8(a)(1) and (3) ofthe Act4 Since June 24, the date of the tally of ballots, theUnion has been the exclusive representative of Respond-ent's employees by virtue of Section 9(a) of the Act5 The appropriate unit isAll service and maintenance employees, includingfield and shop mechanics, welders, painters, utilityworkers and drivers employed by the Employer atits facilities located in Charlotte, North Carolina,Greenville, North Carolina, and Charleston, SouthCarolina, excluding all parts employees, guards,office clericals, professionals, and supervisors as de-fined in the Act6 The General Counsel has not sustained his burdenof proof for paragraphs 8(b) and (c) of the complaint7 The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe ActREMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the ActHaving discriminatorily discharged Josh Bnsson, itsemployee, Respondent must offer him full reinstatementto his former position, or, if that position no longerexists, to a substantially equivalent position, with back-pay computed on a quarterly basis and interest thereonto be computed in the manner prescribed in F W Wool-worth Go, 90 NLRB 289 (1950), and New Horizons for theRetarded, 283 NLRB 1173 (1987),4 from July 27, 1987,the date of discharge, to the date of proper offer of rein-statementOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERThe Respondent, Spartan Equipment Company, Inc ,Charlotte, North Carolina, its officers, agents, successors,and assigns, shall1 Cease and desist from(a)Threatening employees with loss of employment orloss of future promotions for having engaged in unionactivities(b)Discharging employees for having engaged inunion activities(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Josh Bnsson immediate and full reinstatementto the job from which he was discharged on July 27,1987, or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyearnings he lost, plus interest, as outlined in the remedysection of this decision(b)Remove from its files any references to the dis-charge of Josh Bnsson on July 27, 1987, and notify himin writing that this has been done and that evidence ofthis unlawful discharge will not be used as a basis forfuture personnel action against him(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order4 Under New Horizons, Interest is computed at the "short-term Federalrate" for the underpayment of taxes as set out in the 1986 amendment to26 U S C • 66215 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(d)Post at its facilities in Charlotte and Greenville,North Carolina, and Charleston, South Carolina, copiesof the attached notice marked "Appendix "6 Copies ofthe notice, on forms provided by the Regional Directorfor Region 11, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfoundIT IS FURTHER ORDERED that the objections to theelection be overruled in their entirety and that Case 11-RC-5420 be severed and remanded to the Regional Di-rector of Region 11 for Certification of Representative6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ' Posted by Order of the National Labor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these nghtsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT threaten employees with loss of jobs orloss of promotions for exercising their nghts under theActWE WILL NOT discharge employees for exercising theirrights under the ActWE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL offer Josh Bnsson immediate and full rein-statement to the job from which he was discharged onJuly 27, 1987, or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges, and WE WILL makehim whole for any loss of earnings and other benefits re-sulting from his discharge less any net interim earnings,plus interestWE WILL notify Josh Brisson that we have removedfrom our files any reference to his discharge and that thedischarge will not be used against him in any waySPARTAN EQUIPMENT COMPANY, INC